



Exhibit 10.39
FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS


This FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this "First Amendment") is made as of June 1, 2016, by and between
FARMER BROS. CO., a Delaware corporation ("Seller"), and BRIDGE ACQUISITION,
LLC, a Delaware limited liability company ("Buyer"), with reference to the
following facts.
R E C I T A L S :
A.    Buyer and Seller have entered into that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated April 8, 2016 (the "Purchase
Agreement"), pursuant to which, among other things, Buyer agreed to purchase,
and Seller agreed to sell, the fee simple interest to certain real estate and
improvements thereon situated in the City of Los Angeles, County of Los Angeles,
California, with a street address of 20333 South Normandie Avenue, Los Angeles,
California, and more particularly described in the Purchase Agreement as the
"Property".
B.    Seller and Buyer now desire to amend the Purchase Agreement on the terms
and conditions set forth below.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
1.    Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Purchase Agreement, unless expressly
superseded by the terms of this First Amendment.
2.    Closing Date. Notwithstanding any provision to the contrary set forth in
the Purchase Agreement, the Closing Date is hereby extended from June 30, 2016
to a date to be determined by Buyer from the following dates: July 8, 12, 13, 14
or 15, 2016, as designated in a notice delivered from Buyer to Seller (the
"Closing Date Notice") no later than June 30, 2016. If Buyer fails to timely
deliver the Closing Date Notice, then the Closing Date shall be July 15, 2016.
3.    Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. This First Amendment may also be executed and the
signature page transmitted by electronic mail. The delivery of such


757161.01/WLA
374981-00001/5-27-16/ejw/ejw
 
 




--------------------------------------------------------------------------------





electronic copy of the executed signature page of this First Amendment, together
with this First Amendment, shall constitute the effective execution and delivery
hereof. Each party shall thereafter deliver to the escrow established at the
Title Company an original manually-signed copy of this First Amendment as soon
as reasonably practicable.
4.    Conflict; No Further Modification. In the event of any conflict between
the terms of the Purchase Agreement and this First Amendment, this First
Amendment shall prevail. Except as otherwise set forth in this First Amendment,
all of the terms and provisions of the Purchase Agreement shall remain
unmodified and in full force and effect. No modification or amendment of or
waiver under this First Amendment shall be binding upon the Parties unless in
writing signed by Buyer and Seller.
[SIGNATURES FOLLOW ON NEXT PAGE]


757161.01/WLA
374981-00001/5-27-16/ejw/ejw
2
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the day and year first above written.
SELLER:
FARMER BROS. CO.
a Delaware corporation

By:
/a/ Isaac N. Johnston, Jr.
Name: Isaac N. Johnston, Jr.
Title:Treasurer and Chief Financial Officer



BUYER:
BRIDGE ACQUISITION, LLC,
a Delaware limited liability company

By:
/s/ Brian Wilson
Name: Brian Wilson
Title: Manager





757161.01/WLA
374981-00001/5-27-16/ejw/ejw
3
 


